                Case 3:20-cv-05113-RSM Document 17 Filed 07/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
                                        TACOMA DIVISION
10
     KAROL SHADOWVINE BOGLE,                               Civil No. 3:20-CV-05113-RSM
11
              Plaintiff,
12
              vs.                                           ORDER
13
     COMMISSIONER OF SOCIAL SECURITY,
14
              Defendant.
15
              Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date shall be
16
     amended as follows:
17            Defendant shall have up to and including August 14, 2020, to file a Response to Plaintiff’s
     Complaint.
18
              DATED this ________
                           20th   day of _________________2020.
                                            July
19

20                                                         A
                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

     Page 1         ORDER - [3:20-CV-05113-RSM]
              Case 3:20-cv-05113-RSM Document 17 Filed 07/20/20 Page 2 of 2


 1
     Presented by:
 2
     s/ Franco L. Becia
 3   FRANCO L. BECIA
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2114
     Fax: (206) 615-2531
 7   franco.l.becia@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05113-RSM]
